Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s amendment filed 09/20/2021 has been fully considered, however, the amendment has not been entered, as the amendments change the scope of the claims and therefore raises new issues that require further consideration, with respect to amendments requiring “an air flow layer disposed on the surface of” a substrate on a cold side of a composite laminate in claim 1 and claim 8.

Further, the amendment, regarding “an air flow layer disposed on the surface of said substrate” recited in claim 1 and in claim 8 raises the issue of new matter. Specifically, while there is disclosure that an air flow layer is coupled to a substrate in paragraph [0040], there is no support to recite the broader limitation of “an air flow layer disposed on the surface of said substrate”, as proposed.

Even if the amendments were entered, it is noted that Morrison et al. (US 2014/0342175) (Morrison) in view of Ackerman et al. (US 2005/0048305) (Ackerman) would still meet the amendments for the reasons set forth below.

Applicants primarily argue:
“Morrison/Ackerman combination teaches a bi-casting the structural layer with the porous construction resulting in penetration of the links 22 into and through the surface of the structural layer 30. Thus, Morrison/Ackerman actually teaches away from the claimed 
Remarks, p. 10
The examiner respectfully traverses as follows:
	While Morrison discloses bi-casting a first structural layer onto a porous construction ([0022]; Fig. 5), this does not criticize, discredit, or otherwise discourage the porous construction being “disposed on” the surface of the structural layer. Fig. 5, provided below, discloses the porous construction extends from and is in contact with the surface of the structural layer. 

    PNG
    media_image1.png
    603
    1368
    media_image1.png
    Greyscale
	Therefore, it is clear the porous construction is disposed on the structural layer.

/MARY I OMORI/Examiner, Art Unit 1784